IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


STEPHEN S. SNOOK,                        : No. 140 MAL 2016
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
MIFFLIN COUNTY RETIREMENT                :
BOARD,                                   :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.